                CONFIDENTIAL
Case 2:19-cv-01481-CCW Document 44-8 Filed 03/02/21 Page 1 of 3




                                                              CT1313
                CONFIDENTIAL
Case 2:19-cv-01481-CCW Document 44-8 Filed 03/02/21 Page 2 of 3




                                                              CT1314
                CONFIDENTIAL
Case 2:19-cv-01481-CCW Document 44-8 Filed 03/02/21 Page 3 of 3




                                                              CT1315
